DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the Appeal Brief filed on July 28, 2021.  
Claims 41-49, 51-56 and 58-64 are currently pending. 
Claims 46-49 and 52-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter (a nonelected mutation), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 6, 2019.

Withdrawn Rejections
3. 	The rejections made under 35 USC 103 in the Office Action of January 29, 2021 are withdrawn in view of the arguments made in the Appeal Brief filed July 28, 2021.    

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Siminski on October 29, 2021.

Cancel claims 46-49 and 52-53.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: the claims require the use of “an unlabeled blocking probe, comprising the sequence of SEQ ID NO: 5, that is an oligonucleotide complementary to a wild type sequence of a first strand of wild type DNA corresponding to a first strand of the mutant allele DNA at a corresponding position in which a mutation to be detected is present, said unlabeled blocking probe comprising an additional mismatch to said first strand of the mutant allele DNA besides the mutation site, and which probe is blocked from acting as a primer for DNA synthesis in the PCR reaction”.  As discussed in the Office Action mailed on January 29, 2021, the prior art of Xu (US 2011/0312523 Pub 12/22/2011) discloses a nucleic acid sequence comprising SEQ ID NO: 5.  However the prior art does not teach or suggest performing asymmetric and allele specific PCR using an unlabeled blocking probe comprising a mismatch that does not correspond to the mutant allele mutation site (i.e., SEQ ID NO: 5). The prior art does not teach or suggest modifying the labeled probe of Xu used for detecting a PIK3CA E545D mutant allele into an unlabeled blocking probe used to block amplification of wild type PIK3CA. Further the arguments made in the Appeal Brief that specifically pertain to the non-obviousness of the “unlabeled blocking probe, comprising the sequence of SEQ ID NO: 5” have been fully considered and are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634